The sole issue presented by this appeal is the sufficiency of the evidence to sustain a conviction of robbery based on § 10-4101, Burns' 1933, § 2416, Baldwin's 1934.
It appears that the prosecuting witness, a young lady, alighted from a streetcar at the corner of West Washington and Richland streets in Indianapolis about 10 o'clock at night. The appellant also got off the car at the same time and place. He approached the witness with his hand in his overcoat pocket and told her to hand over her purse or he would blow her brains out. The young lady complied. The purse contained articles of the value of four dollars. After taking the purse the appellant attacked the witness, hit her on the head, threw her down, and tore her clothing. In the course of the attack the witness bit the appellant's finger, and she also observed that there was white paint on his overcoat. The police were called and obtained from the witness a description of her assailant. The appellant was arrested near the scene a few minutes later and positively identified. When arrested, he was wearing an overcoat with white paint thereon, and one of his fingers was lacerated and bleeding. The empty purse was found in the neighborhood three days later. *Page 440 
The decision of the court is amply sustained by the evidence.
Judgment affirmed.
NOTE. — Reported in 39 N.E.2d 433.